Houck, J.,
— This is an action on a promissory note and the facts set forth in the statement of claim are affirmatively stated and purport to be founded upon plaintiff’s own knowledge. In the affidavit to the statement of claim it is stated that plaintiff, being duly sworn, “saith that the facts set forth in the foregoing statement of claim are correct and true to the best of his knowledge and belief.” The defendant moved to strike off the statement for the reason that the verification thereof is defective and in violation of section 9 of the Practice Act of 1915, in that the plaintiff merely deposes and says that the facts set forth in the statement of claim are true and correct to the best of his knowledge and belief.
Where facts are affirmatively stated and purport to be founded upon plaintiff’s own knowledge, the affidavit of plaintiff for the verification of the statement of claim is required to be in the form of an affirmative declaration absolute in form: Bechman v. Hershey Creamery Co., 30 Dauphin Co. Reps. 399, 404; Dayhoff v. Masland, 29 Dist. R. 393; Hasler & Co., Inc., v. Forde Construction Co. et al., 10 D. & C. 641, 645. The verification in this case is not absolute but is qualified by the phrase “to the best of his knowledge and belief.” This court has already held that such an affidavit is insufficient: Paul v. Hargey, 10 D. & C. 82. The facts being within the knowledge of the plaintiff, he should swear that they are true and correct, not that they are true and correct to the best of his knowledge and belief.
For the reasons stated, the statement of claim must be stricken off, but plaintiff will be allowed to file a new statement of claim under the provisions of section 21 of the Practice Act of May 14, 1915, P. L. 483.
Plaintiff’s statement of claim is stricken from the record and plaintiff is allowed fifteen days from this date in which to file a new statement of claim.
From M. M. Burke, Shenandoah, Pa.